Case 1:19-cv-06901-GBD Document 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICARDOVELASQUEZ, :
Plaintiff,
-against-
LONGFORD REALTY, INC.,
Defendant.
ee ee ee ee ee ee ee ee eee ee eX

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that Plaintiff and Defendant Longford Realty, Inc. have
settled this matter, the Clerk of Court is hereby ORDERED to close the action against that

defendant, without prejudice to restoring the action to this Court’s docket if an application to

restore is made within thirty (30) days.

The conferences scheduled for May 27, 2020 at 9:30 am and August 12, 2020 at 9:45 am

are canceled.

Dated: April 27, 2020
New York, New York

Filed 04/27/20 Page 1of1

 

19 Civ. 6901 (GBD)

 

 

SO ORDERED.

Ven 8 Donrke

GEPRED B. DANIELS
nited States District Judge

 

 

 
